PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROOKS ET AL.   
Application No. 16/072,834
Filed: 25 Jul 2018
For: SENSOR FILM FOR ENDOSCOPIC INSTRUMENTS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
March 08, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, dated December 06, 2021. The date the issue fee payment was received on March 01, 2022.  Accordingly, the date of abandonment of this application is March 02, 2022.  The Notice of Abandonment was mailed on March 08, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s)(1).

With regards to item (1), the petitioner has submitted two Application Data Sheet (ADS) filed March 08, 2022.  The ADS cannot be entered, since it was submitted after the payment of the issue fee.  The Oath or Declarations filed on March 01, 2022 are acceptable, however the substitute statement filed on March 01, 2022 are not acceptable since the applicant listed thereon was not the applicant when they were submitted. 

A corrected ADS may be submitted until payment of the issue fee to either correct or update information in a previously submitted application data sheet.  See MPEP 601.05(a).  As discussed in MPEP section 211.02(a)(II), “[a]n amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116 or 1.312, respectively.”  Any submission under 37 CFR 1.312 must be made before or with payment of the issue fee.  See 37 CFR 1.312.  Because the issue fee has already been submitted on March 01, 2022, entry of a corrected ADS filed with a renewed petition would not be permitted without also filing a petition under 37 CFR 1.313(c)(2).  See MPEP 1308.

In addition to a renewed petition to revive, petitioner must submit a petition to withdraw from issue under CFR 1.313 with a Request for Continued Examination (RCE) and the required fees.  Once these conditions have been satisfied, the request for the correction of the inventorship under 37 CFR 1.48 can be processed.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)